Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed March 22, 2021 has been entered.  Claims 20-37 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This claim recites a limitation that “may be” employed in the claimed method.  This phrasing is prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.  

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20-24, 26, 27, 29-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Majka et al. (U.S. Patent 7,441,717).
Majka column 10, lines 19-44 discloses a process that includes subjecting a precursor particulate material (i.e. carbon black) to milling in water using a rotor-stator system with a gap separating the rotor and stator of 0.43 mm and a rotor tip speed of 37 m/sec (2220 m/min) to produce a final product having a much smaller particle size far less than the maximum recited in instant claim 21.  The examiner’s position is that this produces an “additive manufacturing” powder as presently claimed, as the product of the prior art could be employed in an additive manufacturing process.  
With respect to claim 22, Majka discloses increasing the shaft speed, i.e. changing the rotor speed as claimed.  With respect to claims 23 and 24 as amended, the examiner’s position is that given the extremely small size of the products of the prior art, it is a reasonable assumption that those products would be highly flowable, i.e. a very low number of seconds per cm3.  Further the prior art does not mention the presence of any “contamination” and it is presumed that any such amount would be very small, i.e. within the “less than 1%” range as claimed.  With respect to claim 26, Applicant states on page 6 of the March 22, 2021 response that ”As understood by one of ordinary skill in the art, the plain meaning of ‘coarse’ for material sizing is: ‘composed of relatively large parts or particles’”, and the examiner submits that the precursor material in Majka is “relatively large” compared to its final product.  With respect to claim 27, Majka col. 8, l. 14 indicates that treating solid metal material would be an alternative to the specific process disclosed in column 10 of that reference.  With respect to claim 29, the present claim does not actually require anything to be done (see also the rejection under 35 USC 112 in item no. 4 supra).  Further, any processing of the material treated in Majka that reduces its size prior to the specific process used in the reference can be said to be a “comminution process”.  With respect to claim 37, the examiner’s position is that repeating steps 
Majka does not specifically state that the resulting material is spherical as recited in the last line of claim 20.  Rather, Majka discloses the “volume-weighted average equivalent sphere diameter” of the product material.  However, note that the instant claim merely requires a product “comprising spherical shaped particles”, i.e. this limitation is met by any number of particles in the product being spherical, even if the vast majority of those particles were not spherical.  The examiner’s position is that at least some proportion of the particles made in the prior art process would be considered substantially rounded or spherical in shape such that they would fall within the scope of the present claim.
Thus, the disclosure of Majka et al. is held to create a prima facie case of obviousness of a method as presently claimed.

			  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,471,512 in view of Ross (U.S. Patent 5,632,596) or Paterson (U.S. Patent 6,000,840). 
This rejection is for reasons substantially as set forth in item no. 8 of the Office Action of December 22, 2021.  The Amendment to the claims does not materially affect any statements made in the prior rejection.  Because of the significant overlap in scope between the present claims and those of the ‘512 patent, and given further the disclosure of Ross and Paterson of the conventionality of the gap size presently claimed, no patentable distinction is seen between a method as presently claimed and one as defined in the claims of the ‘512 patent.
Response to Arguments
In the March 22, 2021 response, Applicant presents various arguments with respect to the rejections made in the prior Office Action.  Applicant’s response has been carefully considered, with the following effect.
a) With regard to the rejection under 35 USC 112, the Amendment obviates most of the issues raised in those rejections; however claim 29 remains rejected under this statute as noted above.
b) With regard to the rejection based on Majka, Applicant alleges that the rotor in Majka would not be “configured to contact and comminute the precursor particulate material” as required by the instant claims.  The examiner respectfully disagrees.  Rather, the paragraph overlapping columns 2-3 of Majka details the rotor and stator system employed in the prior art. As noted by Applicant, Majka includes a “milling media” in that system together with the material being worked on.  However, both that material and the milling media are located in the same general area as the rotor spins to create shear forces.  Due to the turbulence that would be present in such a system (with the rotor moving at 37 m/sec in the embodiment in column 10 of Majka), the rotor would in fact contact at least some of the precursor material as it spins during the process of comminuting the material.  Applicant further argues that no morphology change occurs in Majka.  However, the examiner notes that the only claimed limitations in this regard are that the precursor material is one comprising “irregularly” shaped particulate material, and the final product has “a particle morphology comprising spherical shaped particles”.  The initial material in Majka can be considered sufficiently “irregularly” shaped in accord with the present claim and, as indicated in the rejection supra, the 
c) With regard to the rejection based on Kemp, Applicant’s point is well-taken that producing a powder comprising spherical particles does not occur during the milling process of that reference, but rather in a separate subsequent step.  Thus the rejection based on Kemp is withdrawn.
d) With regard to the rejection based on the claims of Applicant’s prior patent, Applicant requests that the Examiner hold these rejections in abeyance until after allowable subject matter has been agreed to.  As the present action is a Final Rejection, a complete response to this action should either include a Terminal Disclaimer to overcome this rejection or a convincing argument that one is not required in the present case.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 2, 2021